Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 12-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bobrek (US 7,187,563) First Embodiment in view of Second Embodiment in further view of Van Der Berg et al (US 2016/0173206).
Regarding claim 1, Bobrek teaches in First Embodiment a reverse power feed (RPF) power supply unit (PSU), the PSU  (see Fig. 2) comprising:
a transformer comprising a plurality of primary windings and secondary winding (see Fig. 2: 46);
a plurality of power converters sharing the secondary winding of the transformer, wherein each of the plurality of power converters comprises (see Fig. 2 44(1) and 44(2));
 the plurality of primary windings of the transformer;
a primary controller coupled to the unique one primary winding (see Fig. 2 60(1) and 60(2));
an independent power port coupled to the unique one primary winding, the independent power port to provide an input voltage to be converted to an output voltage at the secondary winding of the at least one transformer; and
a secondary controller (see Fig. 3: 70) coupled to each of the plurality of power converters. 
Yet, Bobrek in the First Embodiment does not disclose the main embodiment does not disclose  the secondary controller including steering logic a feedback signal to power converter of the plurality of power converters having an input voltage present at its power port, when an input voltage is present at the independent power port of two or more of the plurality of power converters, the feedback signal to implement a time division multiplexing (TDM) scheme in which only one of the two or more power converters having the input voltage present at its independent power port is operated to provide power at any particular time.
However in an alternative configuration (Second Embodiment) teaches the secondary controller including steering logic a feedback signal to power converter of the plurality of power converters having an input voltage present at its -- power port, when an input voltage is present at the independent power port of two or more of the plurality of power converters (see col 3 line 23-28 col 4 lines 23-32 line 36-42).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the main embodiment with the teachings of the second embodiment by having the secondary controller for activating only one of the power converters having an input voltage present at its independent power port at a time when an input voltage is present at the independent power port of two or more of the plurality of power converters sharing the secondary winding only one of the two or more power converters having the input voltage present at its independent power port is operated to provide power at any particular time in order to control a greater power output that can allow for improved control. 
Yet the embodiments of Bobrek do not disclose the feedback signal to implement a time division multiplexing (TDM) scheme in which one of the two or more power converters having the input voltage present at its independent power port is operated to provide power at any particular time.
However, Van Der Berg  in the of power converters teaches the feedback signal to implement a time division multiplexing (TDM) scheme in which one of the two or more power converters having the input voltage present at its independent power port is operated to provide power at any particular time (see 312 to 320s Fig. 3).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bobrek with the teachings of Van Der Berg  by having a time division multiplexing (TDM) scheme in which one of the two or more power converters having the input voltage present at its independent power port is operated to provide power at any particular time in order to have uniform power control over the converters.   
Regarding claim 12,  The combination teaches a method of operating a power supply unit (PSU) comprising: 
providing a feedback signal from a secondary controller to respective power converters of a plurality of power converters when an input voltage is presented at the independent power port of two or more pf the plurality of power converters, the feedback signal to implement a time division multiplexing (TDM) scheme for the PSU, the PSU including a transformer having a plurality of primary windings and a secondary winding, the plurality of power converters sharing the secondary winding, 
activating, in response to the feedback signal, one of the plurality of power converters having the input voltage present at its power port at so as to convert the input voltage at the primary winding of the activated one of the power converters to an output voltage at the secondary winding, wherein only one of the plurality of power converters having the input voltage present at its independent power port is operated to provide power at any particular time; receiving a sync signal at the one of the plurality of power converters that is activated; and in response to received sync signal synchronizing the secondary controller with a local oscillator of the one of the plurality of power converters that is activated (Please see rejection of claim 1).
Regarding claim 2 and 13, The combination teaches wherein each of the plurality of power converters has a peak current controlled flyback converter topology (see Fig 2).. 
Regarding claim 3 and 14, The combination teaches wherein each of the plurality of power converters are configured to provide a maximum power required at the shared secondary winding (col 3 line 7-21) 
Regarding claim 4 The combination teaches wherein each of the two or more  of power converters further comprises a local oscillator and wherein each of the local oscillators has a substantially equivalent frequency (col 3 line 28-30).
Regarding claim 5 The combination teaches a reverse power feed (RPF) power supply unit (PSU), the PSU comprising: a transformer comprising a plurality of primary windings and a secondary winding; a plurality of power converters sharing the secondary winding of the transformer, wherein respective ones of the plurality of power converters comprise: a respective primary winding the primary controller including a delay circuitry and an observer circuitry an independent power port coupled to the respective primary winding, the independent power port to provide an input voltage to be converted to an output voltage at the secondary winding of the transformer; and a secondary controller coupled to the plurality of power converters, the secondary controller including steering logic to provide a feedback signal to a respective power converter of the plurality of power converters having an input voltage present at its independent power port, and when an input voltage is present at the independent power port of two or more of the plurality of power converters, the feedback signal to implement a time division multiplexing (TDM) scheme in which one of the two or more power converters having the input voltage present at its independent power port is operated to provide power at any particular time, the delay circuitry and the observer circuitry to prevent more than one of the power converters having the input voltage at its independent power port from being simultaneously activated (Please see Rejection of claim 1).
Regarding claim 6 The combination teaches the PSU of claim 1 yet does not disclose wherein each of the power converters further comprises a primary optocoupler coupled to the independent power port, the primary optocoupler to provide a power present signal to the secondary controller when the power converter has an input voltage at its independent power port.
The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Regarding claim 7, The combination teaches wherein the secondary controller comprises steering logic for providing a feedback signal to each of the power converters having an input voltage present at its independent power port, the feedback signal implements a time division multiplexing (TDM) scheme to activate each of the power converters for a substantially equivalent period of time (col 3 line 23-28).
Regarding claim 8, The combination teaches wherein the feedback signal is provided to each of the plurality of power converters by a secondary optocoupler (Fig. 2).
Regarding claim 18 The combination teaches wherein the TDM scheme activates respective ones of the power converters having the input voltage present at its power port for a substantially equivalent period of time using the feedback signal.
Regarding claim 20, The combination teaches The PSU of claim 7, Yet does not disclose wherein the input voltage is provided by one or more customer premise equipment (CPE).
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 12-16, 18 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-10 are allowable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114. The examiner can normally be reached 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIM ORTIZ/Examiner, Art Unit 2836                                                                                                                                                                                                        December 13, 2022